UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6022



WAYNE E. KING,

                                              Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, Maryland Commissioner of
Corrections; RONALD F. MOATS, Warden, Maryland
Correctional   Training    Center;   DEAN   F.
HORNBAKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-1457-CCB)


Submitted:   June 15, 1999                 Decided:   June 25, 1999


Before WILLIAMS and TRAXLER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne E. King, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Phelps Kennedy, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Wayne E. King appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.      See King v. Lanham, No. CA-98-

1457-CCB (D. Md. Dec. 1, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2